Case 6:21-cv-01512-MJJ-CBW Document 1 Filed 06/03/21 Page 1 of 6 PageID #: 1


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA


 ROKENYE MCCARTHY,                               Civil Case Number:

                        Plaintiff,


                   -against-
                                                 CIVIL ACTION COMPLAINT



 RECEIVABLE RECOVERY SERVICES,
 L.L.C.,

                        Defendant.

       Plaintiff ROKENYE MCCARTHY (hereinafter, “Plaintiff”), a Louisiana resident,

brings this action complaint by and through the undersigned attorneys, against Defendant

RECEIVABLE RECOVERY SERVICES, L.L.C. (hereinafter “Defendant”), based upon

information and belief of Plaintiff’s counsel, except for allegations specifically pertaining to

Plaintiff, which are based upon Plaintiff’s personal knowledge.

                    INTRODUCTION/PRELIMINARY STATEMENT

   1. Congress enacted the FDCPA in 1977 in response to the “abundant evidence of the use

       of abusive, deceptive, and unfair debt collection practices by many debt collectors.” 15

       U.S.C. § 1692(a). At that time, Congress was concerned that “abusive debt collection

       practices contribute to the number of personal bankruptcies, to material instability, to the

       loss of jobs, and to invasions of individual privacy.” Id. Congress concluded that

       “existing laws . . . [we]re inadequate to protect consumers,” and that “the effective

       collection of debts” does not require “misrepresentation or other abusive debt collection

       practices.” 15 U.S.C. §§ 1692(b) & (c).

   2. Congress explained that the purpose of the Act was not only to eliminate abusive debt
Case 6:21-cv-01512-MJJ-CBW Document 1 Filed 06/03/21 Page 2 of 6 PageID #: 2
       collection practices, but also to “ensure that those debt collectors who refrain from using

        abusive debt collection practices are not competitively disadvantaged.” Id. § 1692(e).

        After determining that the existing consumer protection laws were inadequate, id. §

        1692(b), Congress gave consumers a private cause of action against debt collectors who

        fail to comply with the Act. Id. § 1692k.

     3. The rights and obligations established by section 15 U.S.C. § 1692g were considered by

        the Senate at the time of passage of the FDCPA to be a “significant feature” of the Act.

        See S. Rep. No. 382, 95th Cong., 1st Sess. 4, at 4, reprinted in 1977 U.S.C.C.A.N. 1695,

        1696.

                                        JURISDICTION AND VENUE

     4. The Court has jurisdiction over this action under 28 U.S.C. § 1331, 15 U.S.C. § 1692 et

        seq. and 28 U.S.C. § 2201. If applicable, the Court also has pendent jurisdiction over the

        state law claims in this action pursuant to 28 U.S.C. § 1367(a).

     5. Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2).

                                        NATURE OF THE ACTION

     6. Plaintiff brings this action seeking redress for Defendant’s actions of using false,

        deceptive and misleading representation or means in connection with the collection of

        an alleged debt.

     7. Defendant's actions violated § 1692 et seq. of Title 15 of the United States Code,

        commonly referred to as the Fair Debt Collections Practices Act (“FDCPA”) which

        prohibits debt collectors from engaging in false, deceptive or misleading practices.

     8. Plaintiff is seeking damages, and declaratory and injunctive relief.

                                               PARTIES

     9. Plaintiff is a natural person and a resident of the State of Louisiana, St. Landry Parish,

        and is a “Consumer” as defined by 15 U.S.C. §1692(a)(3).

    10. Defendant is a collection agency with its principal office located at 110 Veterans

        Boulevard, Suite 445, Metairie, Louisiana 70005.
Case 6:21-cv-01512-MJJ-CBW Document 1 Filed 06/03/21 Page 3 of 6 PageID #: 3




      .

   11. Upon information and belief, Defendant is a company that uses the mail, telephone, or

      facsimile in a business the principal purpose of which is the collection of debts, or that

      regularly collects or attempts to collect debts alleged to be due another.

   12. Defendant is a “debt collector,” as defined under the FDCPA under 15 U.S.C. §

      1692a(6).

                                ALLEGATIONS OF FACT


   13. Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

      above herein with the same force and effect as if the same were set forth at length

      herein.

   14. Some time prior to March 15, 2021, an obligation was allegedly incurred to

      OPELOUSAS GENERAL HEALTH SYST.

   15. The alleged OPELOUSAS GENERAL HEALTH SYST obligation arose out of a

      transaction in which medical services, which are the subject of the transaction, are

      primarily for personal or family purposes.

   16. The alleged OPELOUSAS GENERAL HEALTH SYST obligation is a "debt" as

      defined by 15 U.S.C.§ 1692a(5).

   17. OPELOUSAS GENERAL HEALTH SYST is a "creditor" as defined by 15 U.S.C.§
       1692a(4).

   18. Defendant contends that the OPELOUSAS GENERAL HEALTH SYST debt is past
       due.

   19. Defendant is a company that uses mail, telephone or facsimile in a business the principal

      purpose of which is the collection of debts, or that regularly collects or attempts to collect

      debts incurred or alleged to have been incurred for personal, family or household
Case 6:21-cv-01512-MJJ-CBW Document 1 Filed 06/03/21 Page 4 of 6 PageID #: 4




      purposes on behalf of creditors.

   20. OPELOUSAS GENERAL HEALTH SYST directly or through an intermediary

      contracted the Defendant to collect the alleged debts.

   21. Sometime in March of 2021, Plaintiff noticed unfamiliar accounts on her credit reports.

   22. On or about March 15, 2021, Plaintiff sent a letter to Defendant disputing the alleged

      debts.

   23. Sometime in May of 2021, Plaintiff checked her credit reports and found that the

      accounts she disputed in writing for OPELOUSAS GENERAL HEALTH SYST had

      not been marked as “disputed” on her credit reports.

   24. Pursuant to the FDCPA, a debt collector may not use any false, deceptive, or

      misleading representation or means in connection with the collection of any debt.

   25. Failure to communicate that a disputed debt is disputed is a violation of the FDCPA.

   26. The acts and omissions of Defendant described above injured Plaintiff in a

      particularized way, in that Defendant was obligated by the FDCPA to supply non-

      misleading information regarding Plaintiff.

   27. Defendant could have taken the steps necessary to bring its actions within

      compliance with the FDCPA but neglected to do so and failed to adequately review

      its actions to ensure compliance with the law.

                                           COUNT I

       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. §1692e et seq.

   28. Plaintiff repeats, reiterates and incorporates the allegations contained in

      paragraphs above herein with the same force and effect as if the same were set

      forth at length herein.
Case 6:21-cv-01512-MJJ-CBW Document 1 Filed 06/03/21 Page 5 of 6 PageID #: 5




   29. Defendant's debt collection efforts attempted and/or directed towards the

      Plaintiff violated various provisions of the FDCPA, including but not limited to

      15 U.S.C. § 1692e.

   30. Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false,

      misleading and/or deceptive means to collect or attempt to collect any debt or

      to obtain information concerning a consumer.

   31. The Defendant violated said section in its letter to thePlaintiff by:

            a. Using a false, deceptive, and misleading representations or means in

               connection with the collection of a debt;

            b. Failing to communicate that a disputed debt is disputed in violation of

               1692e(8);

            c. Making a false representation or using deceptive means to collect a debt in
               violation of 1692e(10).

   32. By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

      conduct violated Section 1692e et seq.of the FDCPA, statutory damages, costs and

      attorneys' fees.

                                   PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment against Defendant as follows:

      (a)      Awarding Plaintiff statutory damages;

      (b)      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

               and expenses;

      (c)      Awarding pre-judgment interest and post-judgment interest; and

      (d)      Awarding Plaintiff such other and further relief as this Court may deem
Case 6:21-cv-01512-MJJ-CBW Document 1 Filed 06/03/21 Page 6 of 6 PageID #: 6




              just and proper.


Dated: June 3, 2021

                                 By:   /s/Jonathan F. Raburn
                                       Jonathan F. Raburn, Esq.
                                       McCarty & Raburn,
                                       A Consumer Law Firm PLLC
                                       2931 Ridge Road, Suite 101 #504
                                       Rockwall, TX 75032
                                       Phone: (225) 412-2777
                                       Email: jonathan@geauxlaw.com

                                       /s/ Yitzchak Zelman
                                       Yitzchak Zelman, Esq.
                                       MARCUS ZELMAN, LLC
                                       701 Cookman Avenue, Suite 300
                                       Asbury Park, New Jersey 07712
                                       Phone: (732) 695-3282
                                       Email: yzelman@marcuszelman.com
                                       PRO HAC VICE MOTION TO BE FILED
                                       Attorneys for Plaintiff
                                       Rokenye McCarthy
